Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Receipt is acknowledged of the Amendment filed August 12, 2020 which canceled claims 1-9 and added new claims 10-29. Claims 10-29 are pending.

Priority
The instant application is a 35 U.S.C. § 371 National Stage filing of International Application No. PCT/JP2018/035655, filed September 26, 2018, which claims the benefit of Japanese Application No. 2017-184968, filed September 26, 2017.

Information Disclosure Statements
Applicant’s information disclosure statements submitted August 10, 2020 and July 28, 2021 are acknowledged and have been considered. Signed copies are attached hereto.

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to a pharmaceutical composition comprising
(a) a camptothecin or derivative thereof, and
(b) an anti-PD-L1 antibody;
and a kit comprising the same, in the reply filed on February 1, 2022 is acknowledged.

Atezolizumab as a particular anti-PD-L1 antibody.
Claims 22-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Claims 10-21 are being examined on the merits herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10-12 and 16-18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by WO 2017/049199 (IDS Aug. 10, 2020, p.1, line 1) (hereinafter “Hwu et al.”).
s 10-12 and 16-18 are also rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20180263971 (PTO-892). US 20180263971 (PTO-892) contains the same disclosure as Hwu et al. Accordingly, any claim rejected over Hwu et al. would similarly be rejected over US 20180263971.
Hwu et al. discloses a composition comprising an effective amount of a Topoisomerase I inhibitor and an anti-PD-L1 antibody (p. 16, para., [0108]). Hwu et al. discloses that the Topoisomerase I inhibitor can be irinotecan, topotecan or camptothecin (p. 16, para. [0111]). Hwu et al. discloses that the composition can comprise irinotecan in a gelated or precipitated state as the sucrose octasulfate salt (p. 14, para. [092], lines 1-2; p. 15, para. [0102]). Hwu et al. discloses that the composition can be formulated for liposomal delivery (p. 17, para. [0115]). Hwu et al. exemplifies nano-liposomal irinotecan, designated MM-398 (p. 24, para. [0134]). Hwu et al. discloses that MM-398 irinotecan sucrose octasulfate salt is a liposomal injection that may also be referred to as irinotecan HCl liposome injection because irinotecan HCl (trihydrate) is the active pharmaceutical ingredient that is used to load irinotecan into liposomes (pp. 21-22, para. [0125]-[0126]; p. 24, para. [0135]).
Hwu et al. exemplifies sequential administration and administration that is essentially simultaneous (p. 11, para. [073]-[076]; p. 29, para. [0148]). Hwu et al. exemplifies administering a combination of MM-398 liposomal irinotecan and nivolumab to a human in need thereof (Fig. 17A). 
Hwu et al. discloses kits for treating a cancer in a subject in need thereof comprising a Topoisomerase I inhibitor and an anti­PD-L1 antibody (p. 16, para. [0112]). Hwu et al. exemplifies that when the Topoisomerase I inhibitor and the anti-PD-L1 antibody are administered simultaneously, the kit may contain the Topoisomerase I inhibitor and the anti­PD-L1 antibody in a single pharmaceutical composition or in separate pharmaceutical compositions and packaged accordingly (pp. 16-17, para. [0113]). Hwu et al. exemplifies that the kit may comprise a first container comprising the Topoisomerase I inhibitor in association with a pharmaceutically acceptable adjuvant, diluent or carrier; and a second et al. discloses that preparation of pharmaceutically acceptable formulations can be accomplished according to methods known in the art (p. 17, para. [0115]).
Hwu et al. exemplifies treating cancer through the administration of 60-120 mg/m2 of liposomal irinotecan octasulfate (containing an amount of irinotecan equivalent to 60-120 mg/m2 of irinotecan hydrochloride trihydrate) having an irinotecan half-life of at least about 24 hours in combination with the administration of 3 mg/kg of a checkpoint inhibitor antibody such as nivolumab (p. 28, para. [0145]). The MM-398 can be administered at a dose of 60, 80 or 120 mg/m2 every 2 weeks. The nivolumab can be administered over 60 minutes every 2 weeks. Id. 
Hwu et al. discloses antibodies against the PD-1 receptor and its ligand, PD-L1, which function similarly in blocking the PD-1 signaling axis (p. 2, lines 2-3). Hwu et al. discloses that interfering with the PD-L1:PD-1 inhibitory signal by blocking this pathway is a therapeutic option for enhancing anti-tumor immunity (p. 1, para. [005] through p 2, line 6). Hwu et al. discloses that suitable anti-PD-L1 antibodies are known in art such as atezolizumab, avelumab, and durvalumab (p. 9, para. [060]-[061]).
The disclosure in Hwu et al. reads on instant claims 10-11 because Hwu et al. discloses “a composition comprising an effective amount of a Topoisomerase I inhibitor and an anti-PD-L1 antibody,” (p. 4, para. [016]). Hwu et al. exemplifies a combination of irinotecan and nivolumab for the treatment of cancer. This reads on the broadly claimed composition of claims 10-11 because irinotecan is a camptothecin, or a derivative thereof (see p. 20, para. [0121] wherein Hwu et al. exemplifies “a camptothecin derivative drug, e.g., irinotecan”). Hwu et al. discloses that nivolumab is an anti-PD-1 antibody that interferes with the PD-L1:PD-1 inhibitory signal by blocking the receptor’s ability to bind its ligand, PD-L1.  
et al. reads on instant claim 12 because Hwu et al. discloses that the composition can comprise irinotecan in a precipitated state as the sucrose octasulfate salt, which reads on the claim limitation, “wherein the composition comprises a salt of irinotecan.”
Hwu et al. also reads on claims 16-18 because Hwu et al. discloses kits comprising two separate preparations, a first container comprising a Topoisomerase I inhibitor in association with a pharmaceutically acceptable adjuvant, diluent or carrier; and a second container comprising an anti-PD-L1 antibody in association with a pharmaceutically acceptable adjuvant, diluent or carrier.
Thus, the disclosure of compositions comprising a combination of irinotecan and nivolumab for the treatment of cancer, and kits comprising two separate preparations of irinotecan and nivolumab, by Hwu et al., anticipates instant claims 10-12 and 16-18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 13-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/049199 (IDS Aug. 10, 2020, p.1, line 1) (“Hwu et al.”) as applied to claims 10-12 and 16-18 above, and further in view of Fehrenbacher et al. (PTO-892).
The teachings of Hwu et al. are as set forth above.
Although Hwu et al. teaches a pharmaceutical composition comprising: (a) camptothecin or a derivative thereof, or a pharmaceutically acceptable salt of camptothecin or of the derivative, and (b) an anti-PD-L1 antibody, Hwu et al. does not specifically exemplify atezolizumab as being the anti-PD-L1 antibody in the composition, atezolizumab corresponding to Applicant’s elected species in claims 13-15 and 19-21.
Fehrenbacher et al. teaches that atezolizumab is an antibody against PD-L1 that functions as a checkpoint inhibitor (p. 1837, Background). Fehrenbacher et al. teaches that atezolizumab shows clinical activity against cancer cells expressing PD-L1 on their surfaces and against tumour-inﬁltrating immune cells (p. 1837, Background, lines 2-5). Fehrenbacher et al. teaches that among 144 patients with advanced, previously-treated non-small cell lung cancer (NSCLC), atezolizumab signiﬁcantly improved overall survival compared with docetaxel (p. 1837, Interpretation). Fehrenbacher et al. teaches that atezolizumab is engineered to eliminate binding to Fc receptors and prevent Fc-eﬀector function (p. et al. teaches that this modiﬁcation eliminates antibody-dependent cell-mediated cytotoxicity and thus avoids potential loss of PD-L1-expressing T-eﬀector cells and reduced anticancer immunity. Id. Fehrenbacher et al. teaches that atezolizumab was well-tolerated, with a safety proﬁle distinct from chemotherapy (p. 1845, col. 2, para. 3). Fehrenbacher et al. teaches that atezolizumab provided overall survival beneﬁts and showed durable responses as monotherapy for NSCLC. Id. Thus, Fehrenbacher et al. teaches the clinical eﬃcacy and safety of targeting PD-L1 with atezolizumab.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the instant application to have combined the teachings of Hwu et al., regarding a composition comprising an effective amount irinotecan and an anti-PD-L1 antibody, with the teachings of Fehrenbacher et al., regarding the clinical advantages of atezolizumab, to arrive at the instantly claimed invention with a reasonable expectation of success. 
One of ordinary skill in the art would have been motivated to substitute atezolizumab in place of nivolumab in the combination product of Hwu et al. because Fehrenbacher et al. teaches that atezolizumab is clinically safe, well-tolerated, and is able to signiﬁcantly improve overall survival compared to chemotherapy alone. Additionally, Fehrenbacher et al. teaches the advantage that atezolizumab is engineered to eliminate binding to Fc receptors, which prevents Fc-eﬀector function and thus reduces toxicity. 
One of ordinary skill in the art would have had a reasonable expectation of success in substituting atezolizumab in place of nivolumab in the combination product of Hwu et al. because like nivolumab, atezolizumab is an antibody that functions similarly by blocking the PD-L1:PD-1 inhibitory signaling pathway. Hwu et al. discloses that several suitable anti-PD-L1 antibodies were known in art, including atezolizumab, avelumab, and durvalumab. Therefore, it would have been reasonable to expect et al.

Claims 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over National Clinical Trial 02423954, “Study of Nivolumab Plus Chemotherapy in Patients With Advanced Cancer” (PTO-892) (hereinafter “NCT02423954”) in view of the package insert for irinotecan (IDS 8/10/20, translated from Japanese; PTO-892, irinotecan distributed as CAMPTOSAR® published originally in English), in view of Fehrenbacher et al. (PTO-892).
NCT02423954 teaches irinotecan (150 mg/m2 every 14 days) administered by i.v. infusion in combination with nivolumab for the treatment of advanced solid cancers including pancreatic, renal, non-small cell lung cancer, colorectal, endometrial and uterine (p. 3, Conditions and p. 4, Experimental: Arm II). NCT02423954 discloses that the irinotecan used in their study is “CAMPTOSAR®” (p. 4, Experimental: Arm II). The prescribing information for irinotecan distributed as CAMPTOSAR® teaches that irinotecan is administered in the form of a hydrochloride salt, which reads on the limitation, “wherein the composition comprises a salt of irinotecan” (claim 12).


    PNG
    media_image1.png
    365
    800
    media_image1.png
    Greyscale

[AltContent: textbox (Irinotecan Hydrochloride)]



As described above, Fehrenbacher et al. teaches the clinical eﬃcacy and safety of targeting PD-L1 with atezolizumab. Importantly, Fehrenbacher et al. teaches that clinical studies of anti-PD-1 antibodies (e.g., nivolumab and pembrolizumab) have established the therapeutic value of targeting the PD-L1:PD-1 pathway in the treatment of cancer (sentence bridging pages 1837-38).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the instant application to have combined the teachings of NCT02423954 plus the CAMPTOSAR® package insert, regarding the combination of irinotecan and nivolumab for the treatment of advanced solid cancers, with the teachings of Fehrenbacher et al., regarding the clinical advantages and efficacy of atezolizumab, to arrive at the instantly claimed invention with a reasonable expectation of success. 
One of ordinary skill in the art would have been motivated to use atezolizumab in place of nivolumab in the composition as administered in NCT02423954 because Fehrenbacher et al. teaches that atezolizumab is clinically safe, well-tolerated, and is able to signiﬁcantly improve overall survival compared to chemotherapy alone. Additionally, Fehrenbacher et al. teaches the advantage that atezolizumab is engineered to eliminate binding to Fc receptors, which prevents Fc-eﬀector function and thus reduces toxicity.
One of ordinary skill in the art would have had a reasonable expectation of success in substituting atezolizumab in place of nivolumab in the composition as administered in NCT02423954 because Fehrenbacher et al. teaches that clinical studies of anti-PD-1 antibodies (e.g., nivolumab and 
Thus, the disclosure of treatment using a composition comprising concurrent administration of irinotecan and nivolumab for the treatment of cancer, by NCT02423954, in view of the advantages of atezolizumab, as taught by Fehrenbacher et al., obviates instant claims 10-15. Claims to the same composition in the form of a kit do not impart a patentable distinction to the subject matter and therefore claims 16-21 are also included in the rejection.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA F NELLESEN whose telephone number is (571) 270-7351. The examiner can normally be reached on Monday-Friday 8:30 a.m. – 5:30 p.m. (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached at (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/GINA F NELLESEN/              Examiner, Art Unit 1647                                                                                                                     

							/SCARLETT Y GOON/                                                                                                                    QAS, Art Unit 1600